Citation Nr: 1029770	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-11 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1987, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which inter alia denied service connection for residuals of 
prostate cancer.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

In an October 2009 Decision/Remand, the Board remanded the 
service connection claim for residuals of prostate cancer for 
additional development, to include a VA examination to determine 
the extent and etiology of the Veteran's prostate disability.  
That development was completed and the case was returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with adenocarcinoma 
of the prostate with residuals of incomplete and active urinary 
incontinence and active and complete erectile dysfunction.

4.  Although the Veteran's service treatment records (STRs) show 
complaints and treatment for prostatitis, there is no objective 
evidence relating any prostate disability, to include 
adenocarcinoma of the prostate and residuals of incomplete and 
active urinary incontinence and active and complete erectile 
dysfunction, to his active service or any incident therein.      




CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by October 2001, March 
2003, May 2003, and January 2010 letters.  These letters fully 
addressed all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the January 2010 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  While the March 2003, May 2003, and January 2010 letters 
were issued after the initial rating decision in March 2002, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2003, May 2003, and January 2010 notice 
letter was issued, the appellant's claim was readjudicated in the 
May 2010 Supplemental Statement of the Case (SSOC).  Therefore, 
any defect with respect to the timing of the VCAA notice has been 
cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.
Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, VA medical records, private treatment 
records, Internet articles regarding prostate cancer and 
prostatitis, and statements submitted by or on behalf of the 
Veteran.  In an October 2009 remand, the Board afforded a VA 
examination to the Veteran to determine the etiology of his 
prostate disability.  A copy of the February 2010 VA Examination 
Report is of record and has been reviewed.  Neither the Veteran 
nor his representative has argued that the VA medical examination 
is inadequate, and review of such examination reveals no 
inadequacies or inconsistencies.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the claimant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for residuals of prostate 
cancer, which he contends are related to his in-service treatment 
for prostatitis.  See February 2003 Type-Written Statement from 
the Veteran (Notice of Disagreement); April 2004 "Appeal to 
Board," VA Form 9 (Substantive Appeal).  The agency of original 
jurisdiction (AOJ) denied these claims on the basis inter alia 
that although the Veteran's STRs contain complaints and treatment 
for prostatitis, the prostatitis resolved in-service and was not 
a permanent residual/chronic disability and is unrelated to 
service.  See March 2002 Rating Decision; March 2004 Statement 
of the Case; May 2010 SSOC.  

Initially, the Board notes that there is a current prostate 
disability, diagnosed as adenocarcinoma of the prostate with 
residuals of incomplete and active urinary incontinence and 
active and complete erectile dysfunction, as reflected in a 
February 2010 VA Examination Report; thus, the threshold 
requirement for a service connection claim has been met.  

Review of the Veteran's STRs reveal that he complained of and was 
treated for prostatitis.  See March 1980 Narrative Summary 
(notation of an emergency room admission for prostatitis and 
urinary tract infection treatment, and physical examination 
revealing prostate normal in size and tender); May 1980 Problem 
List Note (notation of prostatitis and urinary tract infection).  
In his November 1986 Report of Medical History, the Veteran noted 
that he had a history of prostatitis without recurrence.  Upon 
annual examination in November 1986, prostate examination was 
normal.  See November 1986 Annual Examination Report. 

There are no further complaints, treatment, and/or diagnoses of 
any prostate condition in-service.  

Post-service, the first indication of any complaints, treatment, 
and/or diagnoses of any prostate disability is reflected in a 
July 1999 Private Surgical Pathology Report from Dr. H. B. C., 
which includes diagnosis of moderately differentiated prostatic 
adenocarcinoma, dated approximately twelve years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Review of the Veteran's claims folder, including post-service 
treatment records from August 1989 to March 2001, are negative 
for probative and positive medical nexus evidence revealing a 
relationship between the Veteran's prostate disability and 
residuals, variously diagnosed as adenocarcinoma of the prostate 
with residuals of incomplete and active urinary incontinence and 
active and complete erectile dysfunction, and his service.  In 
fact, the claims folder contains a negative opinion with regard 
to whether the Veteran's prostate disability is related to his 
service, and the Veteran has not provided an opinion to the 
contrary.  In this regard, during a February 2010 VA examination, 
after reviewing the Veteran's claims folder, noting his medical 
history, and completing a physical examination (which the Veteran 
deferred), the examiner opined that "it is less likely than not 
that it [the adenocarcinoma of the prostate with residuals] is 
secondary to the Veteran's prostatitis that he was treated for 
during active service."  The examiner's rationale was that "no 
association is established between prostatitis and the 
development of adenocarcinoma of prostate."  See February 2010 
VA Examination Report. 

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability and evidence of in-service incurrence of 
a disease or injury, there is no medical evidence linking the 
current disability to that in-service disease or injury.  See 
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253. 

The Board acknowledges the Internet articles and medical 
treatises regarding the association between prostatitis, benign 
prostatic hypertrophy, and prostate cancer.  Medical treatise 
evidence can, in some circumstances, constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  

Here, the Internet article and medical treatise evidence which 
has been submitted by the Veteran is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding this particular case.

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically prostate pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, 
review of the Veteran's post-service treatment records indicate 
that his prostate disability and residuals are not related to his 
in-service treatment for prostatitis, he did not seek any 
treatment post-service for any prostate disability until 1999, 
approximately twelve years after discharge from service, and the 
Veteran has not argued that he suffered any other problems with 
this prostate during the period of discharge from service until 
his first post-service treatment in 1999.  Absent a finding of a 
relationship between the Veteran's prostate disability and his 
service or continuity of symptomatology related to service, there 
is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his residuals of prostate cancer disability 
are related to his military service.  The Veteran advances that 
his current prostate cancer disability and residuals is related 
to his in-service complaints of prostatitis.  The Veteran is 
competent to report his symptomatology during service.  However, 
such statements are not credible because review of the medical 
evidence of record reveals that his prostate disability and 
residuals are not related to his in-service treatment for 
prostatitis, and he did not seek any treatment post-service for 
any prostate disability until 1999, approximately twelve years 
after discharge from service.

The Board concludes that residuals of prostate cancer were not 
incurred in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance of 
the evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. 
App. at 54.     


ORDER

Service connection for residuals of prostate cancer is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


